DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 16-30 are pending and will be examined in the U.S. National stage application.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		angle, an angle with an axis of the gear, teeth at an angle with an axis of the gear (Claim 19)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCREW COMPRESSOR INCLUDING SPOKED GEAR

Claim Objection
The following claim is objected to because of the following informality:  
		Independent Claim 16 is written in paragraph form that includes a plurality of elements (i.e., first rotor, second rotor, synchronisation gear, driving gears, and spokes which is recited after a “wherein” clause; the spokes of the gear appear to be a required element, Abstract, line 5).  To enhance the clarity and understanding of Claim 16 the required elements of Applicants’ screw compressor need to be positively recited and set off by line indention (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  See 37 CFR 1.75(i), MPEP 608.01(m).   
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 16 and claims dependent thereon
	The element “the synchronisation gears” (Claim 16, line 4) has improper antecedent basis.  One way to obviate this rejection is to further amend the claim to recite ‘the synchronisation gear or driving gears’.

In Regard to Claim 18
	The element “the synchronisation gear or the driving gear” (Claim 18, lines 1 and 2) makes the claim indefinite in that it is not understood if this is meant to recite the previously recited synchronisation gear or sychronisation gears (Claim 1, line 4).  s’).   

In Regard to Claim 19
	The element “the gear” (Claim 19, last line) makes the claim indefinite in that it is not understood if this gear is the synchronisation gear(s) or the driving gear(s).   Additionally, the phase “a helical gear with the teeth at an angle with an axis of the gear” also makes the claim indefinite in that it is not understood where the axis is located so that an angle of the teeth is understood/realized relative to the recited axis.  

In Regard to Claim 22
	The entirety of Claim 22 recites three different ranges for the surface of the gear between the spokes which makes the claim indefinite in that it is not understood which one of these recited ranges is actually the recited range of the surface between the spokes so that the scope of the claim is clear.  Additionally, Claim 22 is indefinite in that it is not understood if this is the total area of the surface of the spokes relative to the total surface area of the space(s) between the spokes.    

In Regard to Claim 23
	The element “the gears with spokes” makes the claim indefinite in that it is not understood if the recitation “the gears” is meant to read as the synchronisation gears or the driving gears.  

In Regard to Claim 27 and a claim dependent thereon
	The element “the transmission ratio” has improper antecedent basis.  This issue can be obviated by further amending the claim to recite ‘a [[

In Regard to Claim 28
	The element “the synchronisation gearwheels” has improper antecedent basis.  This issue can be obviated by further amending the claim to recite ‘the synchronisation gears [[

In Regard to Claims 29 and 30
	The entirety of the limitations of Claim 29 make the claim indefinite in that it is not understood what this claim is attempting to recite and/or if the element “at least one gear” is a synchronisation gear(s) or a driving gear(s) previously recited in Claim 16 from which Claim 29 depends.  Claim 30 has a similar recitation as Claim 29 and so is also similarly rejected as Claim 29 above. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In Regard to Claim 28
	Claim 28 is dependent on Claim 16.  Claim 16 recites that the synchronization gears are separate from the driving gears.  Claim 28 equates the synchronization gearwheels as being/serving as a drive wheel.  Thus, the limitations of Claim 28 are not narrower than the limitations of Claim 16 from which they depend.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18, 21-25, and 29-30 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over GB1378539 (Aerzener Maschinenfabrik; published on December 27, 1974) (AERZENER) in view of US2017/0082108 (Tsai et al.; published on March 23, 2017) (TSAI), and further in view of US4174643 (Tsukamoto; issued on November 20, 1979) (TSUKAMOTO).   
	In reference to Claim 16, AERZENER teaches:
		A screw compressor (screw-type compressor, p. 1, lines 9 and 10) comprising a first rotor (male main rotor HL I, p. 2, lines 118 and 119, Fig. 1) and a second rotor (HL II, p. 2, lines 118 and 119), each rotor (HL I, HL II) comprising a synchronisation gear (shown attached to each shaft of rotors HL I, HL II at the far left portion of Fig. 1, p. 1, lines 51-54), said screw compressor further provided with an motor (motor A, p. 2, line 115 and 116) and one or two driving gears (gear wheels disposed within transmission T, p. 1, lines 25-32) for driving said first rotor (HL I) or second rotor (HL II).
AERZENER does not teach:
electric motor, and 
		(ii) wherein at least one of the synchronisation gears or driving gears is provided with spokes between a rim supporting a gear mesh and a corresponding gear hub.
In regard to (i) above, TSAI teaches a screw compressor (title, Abstract, Figs. 1-3) that is driven by an electric motor (¶ 0018, last two lines and claim 4).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a motor that is an electric motor as is taught by TSAI and incorporate such a motor to replace the motor of AERZENER’s screw compressor for the benefit of having a robust way of actuating the rotors so that the screw compressor operates to displace fluid while having improved cooling, lubrication, and airproofing as expressly taught by TSAI (¶s 0007 and 0018, last four lines).  
	With regard to (ii) above, AERZENER and TSAI do not teach the limitation where at least one of the synchronisation gears or driving gears is provided with spokes between a rim supporting a gear mesh and a corresponding gear hub.  TSUKAMOTO teaches a silent gear wheel (title, Abstract, Figs. 1 and 2) that being provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gear wheel that is provided with spokes between a rim supporting a gear mesh and a corresponding gear hub as taught by TSUKAMOTO and incorporate 
	In reference to Claim 17, AERZENER teaches drive wheels.  AERZENER calls out a transmission unit that is simple (p. 1, lines 40-42). The PHOSITA would understand that a single gear would be part of a simple gearing system and the choice of using only one gear (such as a “common operating gear wheel” p. 1, lines 31 and 32 of AERZENER) would be well within the design choice of the PHOSITA dependent on the drive requirements of the screw compressor and the application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a simple gear system to drive the rotors as taught by AERZENER and utilize only one driving gear to drive the first rotor or second rotor and incorporate such a simplified driving gear arrangement into AERZENER’s screw compressor for the benefit of at least providing an alternate way to effectively drive the rotors to ensure the rotors rotate as expressly described by AERZENER (p. 1, lines 25-32) that is based on the requirement of need and the application of use for the screw compressor.  
	In reference to Claim 18 and similarly to Claim 16 above, AERZENER and TSAI do not teach a driving gear/spokes.  TSUKAMOTO teaches a silent gear wheel (title, Abstract, Figs. 1 and 2) that being provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37).  While TSUKAMOTO does not 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gear wheel with the largest diameter be provided with spokes between a rim supporting a gear mesh and a corresponding gear hub as taught by TSUKAMOTO and as selected by the PHOSITA and incorporate such gear wheel features into the modified screw compressor of AERZENER and TSAI for the benefit of ensuring at least one of the synchronisation gears or driving gears is audibly silent during operation of the gear wheel along with a gear wheel having a reduced weight as expressly described by TSUKAMOTO (title and col. 2, lines 19-32 of TSUKAMOTO).
	In reference to Claim 21 and similarly to Claim 16 above, AERZENER and TSAI do not teach a gear with spokes.  TSUKAMOTO teaches a silent gear wheel (title, Abstract, Figs. 1 and 2) being provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the spokes are beam-shaped and have a constant cross-section (Figs. 1 and 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes of a gear that are beam-shaped and have a constant cross-section as taught by TSUKAMOTO and incorporate such specific gear wheel features into the modified screw compressor of AERZENER and TSAI for the benefit of ensuring at least one of the synchronisation gears or driving gears is robustly constructed, 
	In reference to Claim 22 and similarly to Claim 16 above, AERZENER and TSAI do not teach a gear with spokes.  TSUKAMOTO teaches an audibly silent gear wheel (title, Abstract, Figs. 1 and 2) being provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the surface between the spokes is more than the surface of the spokes as viewed along an axis of the gear (Figs. 1 and 2).  While Fig. 1 of TSUKAMOTO is not a scaled drawing and TSUKAMOTO does not explicitly call out that the surface of the space between the spokes is more than three times the surface of the spokes as viewed along the axis of the gear, the PHOSITA can, by design choice, size the respective surfaces of the spokes and spaces to attain a ratio a surface between the spokes of more than three times the surface of the spokes as viewed along the rotational axis of the gear.     
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a surface of between the spokes/surface of the spokes relationship as taught by TSUKAMOTO and further specifically size this relationship of the respective surfaces of the spokes and spaces to attain a ratio a surface between the spokes of more than three times the surface of the spokes as viewed along the axis of the gear and incorporate these specific gear wheel features into the modified screw compressor of AERZENER and TSAI for the benefit of ensuring at least one of the synchronisation gears or driving gears are robustly constructed, audibly silent during 
	In reference to Claim 23 and similarly to Claim 16 above, AERZENER and TSAI do not teach a gear with spokes.  TSUKAMOTO teaches a silent gear wheel (title, Abstract, Figs. 1 and 2) that is provided with spokes (spokes 4, 4HOUS, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the gears with spokes are made out of one piece of material (Figs. 1 and 2, the spokes (4) of TSUKAMOTO are visually shown in solid white that provides evidence that all of the spokes are made of one piece of material).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes of a gear that are made of one piece of material as taught by TSUKAMOTO and incorporate such specific gear wheel features into the modified screw compressor of AERZENER and TSAI for the benefit of ensuring at least one of the synchronisation gears or driving gears is robustly constructed, audibly silent during operation of the screw compressor, and has a reduced weight as expressly described by TSUKAMOTO (title and col. 2, lines 19-32 of TSUKAMOTO).
	In reference to Claim 24 and similarly to Claim 16 above, AERZENER and TSAI do not teach a gear with spokes.  TSUKAMOTO teaches an audibly silent gear wheel (title, Abstract, Figs. 1 and 2) being provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the gears with spokes are made out of a material.  While TSUKAMOTO teaches that the plate 6 is formed of steel, 
 	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes of a gear that is at least partially formed of a steel material as taught by TSUKAMOTO and also form other elements of the gear with steel similar to the plate and incorporate a gear formed of steel to replace the gear of the modified screw compressor of AERZENER and TSAI for the benefit of ensuring at least one of the synchronisation gears or driving gears is robustly constructed, is audibly silent during operation of the screw compressor, and has a reduced weight as expressly described by TSUKAMOTO (title and col. 2, lines 19-32 of TSUKAMOTO).
	In reference to Claim 25, AERZENER further teaches that there is no elastic coupling between the electric motor (no elastic coupling is shown in Fig. 1) and the driven rotors (HL I, HL II, the specification of TSAI does not describe an elastic coupling and Fig. 1 of TSAI does not illustrate any elastic coupling).  
	In reference to Claims 29 and 30 and similarly to Claim 16 above, AERZENER and TSAI do not teach a gear with spokes.  TSUKAMOTO teaches an audibly silent gear wheel (title, Abstract, Figs. 1 and 2) that being provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the spaces between the spokes are covered (by steel plate 6, col. 3, lines 2 and 3, Claim 29) and the spokes is filled with a damping material (sound-absorbing material 6, col. 2, line 6).

as taught by TSUKAMOTO and incorporate such specific gear wheel features into the modified screw compressor of AERZENER and TSAI for the benefit of ensuring at least one of the synchronisation gears or driving gears is robustly constructed, is audibly silent during operation of the screw compressor, and has a reduced weight as expressly described by TSUKAMOTO (title and col. 2, lines 19-32 of TSUKAMOTO).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AERZENER and TSAI and TSUKAMOTO, and further in view of US3097359 (Cowles; issued on December 19, 1960) (COWLES).  
	In reference to Claim 19, while AERZENER and TSAI and TSUKAMOTO teach at least one of the driving gears with spokes with the teeth at an angle with an axis of the gear above, AERZENER and TSAI and TSUKAMOTO do not explicitly teach that such a driving gear is specifically a helical gear.  COWLES teaches a compressor where the driving gear is a helical gear (col. 1, lines 70-72).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a drive gear that is a helical gear as taught by COWLES and incorporate this specific kind of gear for the driving gear(s) of the modified screw compressor of AERZENER and TSAI and TSUKAMOTO for at least the benefit of providing an improved drive arrangement as expressly described by COWLES (col. 1, lines 26-28).    
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AERZENER and TSAI and TSUKAMOTO, and further in view of US2006/0280626 (Nishimura et al.; published on December 14, 2006) (NISHIMURA).  
	In reference to Claim 20, while AERZENER and TSAI and TSUKAMOTO teach driving gear(s) and an electric motor, AERZENER and TSAI and TSUKAMOTO do not expressly teach that one of the driving gears is mounted on the electric motor. NISHIMURA teaches a screw compressor (¶ 0004) where one of the driving gears (bull gear) is mounted on the electric motor (mounted on the shaft of the electric motor, ¶ 0004, lines 10-15) whereby this driving gear is provided with spokes between a rim supporting a gear mesh and a corresponding gear hub (the spoked arrangement of TSUKAMOTO as shown in Figs. 1 and 2 can be used for the driving wheel).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have at least one driving gear mounted on the electric motor as taught by  NISHIMURA and incorporate such a feature into the modified screw compressor of AERZENER and TSAI and TSUKAMOTO for the benefit of ensuring the rotational power of the electric motor is effectively and efficiently transferred to the screw compressor as expressly described by NISHIMURA (¶ 0004, last seven lines).  


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over AERZENER and TSAI and TSUKAMOTO, and further in view of US2009/0166034 (Mundell; published on July 2, 2009) (MUNDEL).  
	In reference to Claim 26, AERZENER and TSAI and TSUKAMOTO teach an electric motor above, however, AERZENER and TSAI and TSUKAMOTO to not explicitly call out the electric motor is a high-speed motor that can reach a rotational speed of more than 3000 rpm.  MUNDELL teaches a system that includes a screw compressor that has a motor component (12, ¶ 0018, Fig. 1) that is an electric motor that is a high-speed motor that can reach a rotational speed of more than 3000 rpm (up to 4400 rpm, ¶ 0019, lines 1-3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an electric motor that is a high-speed motor that can reach a rotational speed of more than 3000 rpm as taught by MUNDELL and incorporate such an electric motor to replace the electric motor in the modified screw compressor of AERZENER and TSAI and TSUKAMOTO at least for the benefit of providing an motor that is effective to operate the screw compressor as expressly described by MUNDELL (¶ 0018).   

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over AERZENER and TSAI and TSUKAMOTO.  
	In reference to Claim 27, AERZENER and TSAI and TSUKAMOTO teach driving gears inherently have a transmission ratio (see Figs. 1-3 of AERZENER), however, AERZENER and TSAI and TSUKAMOTO do not explicitly teach that the transmission ratio of the driving gears is specifically maximum six.  The PHOSITA understands that a 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a transmission unit having gear(s) as taught by AERZENER and design a specific geared arrangement to yield a transmission ratio of maximum six and incorporate such a feature into the modified screw compressor of AERZENER and TSAI and TSUKAMOTO for the benefit of optimizing the expansion or compression  performance of a working fluid of the screw compressor as expressly described by AERZENER (p. 1, lines 12-14).   
	In reference to Claim 28, AERZENER further teaches that the synchronisation gearwheels (disposed at the far left portion of each of Figs. 1-3 of AERZENER) also serves as a driving gear (as the driven gears via the motor are driven which further drive the synchronization gears, the rotating synchronization gears then also serve at the opposite end of the screw compressor of AERZENER from the driving gear wheels to then operate as a kind of driving gear at this opposite end of the screw compressor).  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US206/0177951 and US2011/0281682 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday July 26, 2021

/Mary Davis/Primary Examiner, Art Unit 3746